Case 2:20-cv-00238-SPC-MRM Document 8 Filed 04/27/20 Page 1 of 2 PageID 37



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

LARRY LARE,

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-238-FtM-38MRM

EMMETT CALDWELL,

                Defendant.
                                                 /

                                                ORDER1

        This matter comes before the Court on sua sponte review of the file. The Court

directed pro se Defendant Emmett Caldwell to supplement his Notice of Removal by April

23, 2020 and show cause why this case should not be remanded for lack of subject matter

jurisdiction. (Doc. 5). It warned Caldwell that failure to do so would cause the Court to

remand the case without further notice. (Doc. 5 at 3). Caldwell has missed the deadline.

And he has not moved for an extension of time to supplement the Notice of Removal.

The Court thus remands this case for lack of subject matter jurisdiction.

        Accordingly, it is

        ORDERED:

        1. The above-captioned case is REMANDED to the Circuit Court of the Twentieth

            Judicial Circuit in and for Lee County, Florida.




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00238-SPC-MRM Document 8 Filed 04/27/20 Page 2 of 2 PageID 38



      2. The Clerk of Court is DIRECTED to transmit a certified copy of this Order to the

         Clerk of the Circuit Court of the Twentieth Judicial Circuit in and for Lee County,

         Florida.

      3. The Clerk is DIRECTED to terminate any pending motions, enter judgment,

         and close the case.

      DONE and ORDERED in Fort Myers, Florida this 27th day of April 2020.




Copies: All Parties of Record




                                            2
